DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/944,561, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The provisional application lacks description and/or support for the operations/steps of independent claims 1, 9, and 17 directed to generating a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information; receiving a strategy associated with the at least one player, wherein the strategy comprises player movement information during a game event and a goal of the strategy, and in response to determining, based on positional data of the at least one player over the period of time, that the game event is occurring, generating a strategic game recommendation for the player to implement the strategy and minimize encounters with game obstacles.  Additional elements lacking any description and/or support include: determining the strategic game recommendation such that the player avoids contact with the game obstacle (claims 3, 11, and 19); in response to determining that the first location and the second location are both within a threshold distance, determining that the at least one other player is the game obstacle (claims 4, 12, and 20); wherein the strategic game recommendation modifies a player movement in the player movement information of the strategy in response to determining that the game obstacle will successfully prevent implementation of the strategy, based on the positional data and the additional positional data (claims 5, 13, and 8); and the strategy is received from an administrative device (claims 8 and 16).  
Accordingly, claims 1-20 are not entitled to the benefit of the prior-filed application.

Claim Objections
Claims 1, 3, 12, and 19 are objected to because of the following informalities:
In claim 1, the comma after “over” at line 12 appears to be placed in error.  It should be deleted.  Correction is required.
Claims 3, 12, and 19 recite “capturing additional positional data of at least one other player of a second group of players; determining that the at least one other player is a game obstacle that will prevent the at least one player from implementing the strategy.” The language capturing additional positional data implies a previous step of capturing data, for example, capturing the positional data of the at least one player; however, no such step is recited in the claims.  Claim 1 recites identifying the at least one player in the unified visual representation using object recognition and determining information about the at least one player based on positional data.  It follows that “the at least one other player” would be identified and/or determined in a similar manner.  Therefore, correction or clarification of how the method and system operate with regard to capturing data is required.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6, 11-14, 18, and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 3, 11, and 19, the language “the game obstacle” at the last line lacks clear antecedent basis.   Claims 1, 9 and 19 recite “game obstacles,” and claims 3, 11, and 19 recite at least one other player also is a game obstacle, therefore, it is unclear which obstacle is “the game obstacle” as recited in claims 3, 11, and 19.  The examiner suggests language, such as --the game obstacle associated with the at least one other player-- or similar to clarify and/or remove any possible ambiguity from the claims.
In re claims 6 and 14, the claims recite the limitations “the respective receiver device” at line 3.  There is insufficient antecedent basis for this limitation in the claims.  The examiner suggests the language --detecting a respective receiver device-- at line 2.
Claims 4, 5, 12, 13, and 20 depend from a rejected base claim, and therefore these claims are also rejected for the reasons provided for the rejected base claim.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-20 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-20 seemingly recite a system (i.e., a machine), a method (i.e., a process), and a non-transitory computer readable medium (i.e., a manufacture); however, this does not end the analysis.  With regard to claim 1, the claim recites steps of “identifying … at least one player in the unified visual representation of the sports contest using object recognition;” “receiving a strategy associated with the at least one player, wherein the strategy comprises player movement … during a game event and a goal of the strategy;”  “in response to determining, based on positional data of the at least one player over, the period of time, that the game event is occurring, generating … a strategic game recommendation for the at least one player to implement the strategy and minimize encounters with game obstacles;” and “presenting the strategic game recommendation to the at least one player.”  Claims 9 and 17 recite similar operations performed by a processor or stored as instructions on a non-transitory computer readable medium.  The recited steps and operations are all directed to organizing players, such as a team, by implementing a strategy for players in a sports contest, such as commonly performed by coaches of teams.  Accordingly, the claim recites an abstract idea that falls within the grouping of "methods of organizing human activity" as the recitations are directed to managing personal behavior or relationships or interactions between people, in this case as players in a sports contest.  See MPEP Section 2106.04(a)(2) II. C.
In particular, the claims are directed the Abstract Idea of coaching players in a sports contest.  For example, it is well known and routine that coaches review image information and instruct players with regard to strategy of movement in a game, how to best implement the strategy, and to adjust the strategy based on the coach’s observations of the opponent and recommendations to their players.  The recited system, method, and medium simply automate this well-known sports activity, and therefore are directed to the abstract concept of managing personal behavior or relationships or interactions between people.
In addition, the recited steps or operations of identifying/identify at least one player in the unified visual representation of the sports contest using object recognition; receiving a strategy associated with the at least one player, wherein the strategy comprises player movement information during a game event and a goal of the strategy; in response to determining, based on positional data of the at least one player over the period of time, that the game event is occurring, generating a strategic game recommendation for the at least one player to implement the strategy and minimize encounters with game obstacles, but for the recitation of the generic computer components, such as a sensors, a processor, and computer executable instructions, nothing in the claimed method, system, and medium precludes the recitations from practically being performed in the mind.  For example, review game footage to identify a player can be performed in the mind of a coach, followed by thinking of a strategy that they want the player to implement, and then thinking of a recommendation to carry out the strategy that is delivered to the player.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims also recite the abstract idea of a Mental Process.
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of generic computer hardware performing executable instructions of code from the memory of a computer device.  The processor and executable instructions are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  The steps/operations of receiving information from sensors and processing the information are data gathering steps.  The steps/operation of presenting amounts to insignificant post solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional element of using a processor or hardware processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-8, 10-16, and 18-20 recite the same abstract idea as claims 1, 9, and 17, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0133152 to Arif et al. (“Arif”) in view of US Publication No. 2010/0030350 to House et al. (“House”).
In re claim 1, Arif discloses a method for providing a strategic game recommendation in a sports contest [Abstract], the method comprising: receiving, over a period of time, images and location information from a plurality of sensors distributed in an environment of a sports contest [Fig. 3, sensor #s 312-322 and Camera ¶80]; generating, by a processor, a representation of the sports contest by combining the information from the plurality of sensors [Fig. 4, #s 408, 402, 404 sensor data processed to create detailed report about sporting event used to make automated recommendations and provide overview to coach]; identifying, by the processor, at least one player in the representation of the sports contest [¶64 describes a coach may select a specific player or group of players and can see his or their relative movement on the field. This may help to design the attacking or defending moves of the player on the field and may confirm the execution of different game plans] receiving a strategy associated with the at least one player [¶¶75, 86 describe receiving a play from the coach’s playbook for players on a team], wherein the strategy comprises player movement information during a game event and a goal of the strategy [Fig. 7 and ¶¶75, 86 describe plays, for example, one play my be to task a specific athlete to run a different route, increase passes within a specific zone, change coverage to a different zone (for example from midfield to defense, or vice versa) or even follow a specific pre-discussed defensive scheme or increasing passes to a selected or star player to increase a scoring opportunity with the goal of scoring more goals; ¶88 describes current recommendations # 1108 available to the coach may include benching the player, asking the player to run specific routs, concentrate on defensive efforts, stay within a given zone, choose new spacing options, or running specific plays or routs.]; in response to determining, based on positional data of the at least one player over the period of time, that the game event is occurring, generating, by the processor, a strategic game recommendation for the at least one player to implement the strategy and minimize encounters with game obstacles [Fig. 13 includes a CPU 1300, and Figs.  7, 10, ¶¶75, 76, 86 describe module 102 and interface 1004 that implement real time coach decision making using an automated playbook 704 to provide recommendation to coach including the top plays for that are best suited for player at that moment in a game based on the player performance data or opponent players that is provided in the detailed report 716, ¶80 coach support system 702 determines players are in a zone defense and thus a game obstacle and system makes recommendation based on detection of a zone defense, ¶75 for example a lob pass to avoid zone defense or for player to run a specific route]]; and presenting the strategic game recommendation to the at least one player [¶75 Coach calls or administers the recommended play to the player on the field or player views output from user interface 328, 330].
While Arif teaches receiving data from a plurality of sensors and a camera for a sporting contest for analysis and generating a strategic recommendation; Arif does not explicitly disclose receiving, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest; generating, by a processor, a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information.
House discloses a method for providing a strategic game recommendation in a sports contest [Abstract], the method comprising: receiving, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest [Fig. 1 #104,¶53 describes sensor at athletic event, ¶54 describes multiple sensors including multiple HD cameras, GPS sensors, and RFID sensors including images and depth information]; generating, by a processor, a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information [Fig. 1, shows object trackers #110 receive and record the image and other information from a corresponding sensor 104 including location or depth, motion, pose, and/or orientation of athletes and game objects along with time data; the object information from the trackers 110 is received by the centralized track manger 120 for data fusion thereby removing duplicative information to create a comprehensive view, and the data manager 140 organizes the data in a coherent database representation of the athletic event. ¶¶57-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arif to generate a unified visual representation of the sports contest, as taught by House, in order to provide the coach with additional analysis with which to make informed decisions, such as a player’s pose which can be useful in identifying a player's ability outside of typical statistics information, to assess mechanics of a player, and to assess the player’s effectiveness in a sports play, among other things, see, e.g., ¶71,72.
In re claim 3, Arif discloses that the at least one player is of a first group of players [¶79 describes the game analysis includes analysis of a singular player, an analysis of a group of players within the team and an analysis of the entire team], further comprising: capturing additional positional data of at least one other player of a second group of players [¶80 describes camera detects and system 702 analyzes players on other team]; determining that the at least one other player is a game obstacle that will prevent the at least one player from implementing the strategy [¶80 describes coach support system 702 determines players are in a zone defense and thus are a game obstacle]; and generating the strategic game recommendation such that the at least one player avoids contact with the game obstacle [¶80 system makes recommendation based on detection of a zone defense, ¶75 describes, for example, a lob pass to avoid zone defense].
In re claim 4, Arif lacks but House teaches determining that the at least one other player is the game obstacle comprises: predicting, based on the positional data, that the at least one player will be located at a first location in the environment at a subsequent time [Fig. 5 Player 522 whose movement is modeled by vector 532 ¶81 describes player P.sub.2 522 moving at an initial velocity V.sub.initial2 532]; predicting, based on the additional positional data, that the at least one other player will be located at a second location at the subsequent time [Fig. 5 player 542 ¶81 player 542’s movement is described as P.sub.3 542 moving at initial velocity V.sub.initial3 552]; and in response to determining that the first location and the second location are both within a threshold distance, determining that the at least one other player is the game obstacle [Fig. 5 the path of player 522 is determined to intersect path of player 542 threshold distance of zero player 542 is an obstacle. ¶83 describes the direction of the colliding players before and or after impact can be represented as arrows or trails (532, 552, 534, or 554)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arif to include the player relative position estimation, as taught by House, in order to precisely determine a level of exertion, see ¶91, formation analysis (double teaming), a players ability to avoid contact determine success of offensive players relative to defensive players at the time of a specific event, such as a goal, see ¶95.
In re claim 5, Arif discloses wherein the strategic game recommendation modifies a player movement in the player movement information of the strategy in response to determining that the game obstacle will successfully prevent implementation of the strategy, based on the positional data and the additional positional data [¶¶75, 80 describe play recommended changes as a game input change to place a top play on the list for coach recommendation.  In this case, e.g., a through pass is switched to a lob pass].
In re claim 7, Arif discloses the strategic game recommendation comprises at least one of: (1) a recommended route for traversal through the environment, wherein the recommended route is described using at least one vector; (2) a recommendation to change the strategy; and (3) a recommendation to exit the sports contest [¶76 describes coach support system 702 recommends a substitution for player therefore player leaves the contest].
In re claim 9, Arif discloses a system for providing a strategic game recommendation in a sports contest [Fig. 3], the system comprising: a hardware processor [Fig. 13, CPU #1300] configured to: receive, over a period of time, images and location information from a plurality of sensors distributed in an environment of a sports contest [Fig. 3, sensor #s 312-322 and Camera ¶80]; generate a representation of the sports contest by combining the information from the plurality of sensors [Fig. 4, #s 408, 402, 404 sensor data processed to create detailed report about sporting event used to make automated recommendations and provide overview to coach]; identify at least one player in the representation of the sports contest [¶64 a coach may select a specific player or group of players and can see his or their relative movement on the field. This may help to design the attacking or defending moves of the player on the field and may confirm the execution of different game plans] receive a strategy associated with the at least one player [¶¶75, 86 describe receiving a play from the coach’s playbook for players on a team], wherein the strategy comprises player movement information during a game event and a goal of the strategy [Fig. 7 and ¶¶75, 86 describe plays, for example, one play my be to task a specific athlete to run a different route, increase passes within a specific zone, change coverage to a different zone (for example from midfield to defense, or vice versa) or even follow a specific pre-discussed defensive scheme or increasing passes to a selected or star player to increase a scoring opportunity with the goal of scoring more goals; ¶88 describes current recommendations # 1108 available to the coach may include benching the player, asking the player to run specific routs, concentrate on defensive efforts, stay within a given zone, choose new spacing options, or running specific plays or routs.]; in response to determining, based on positional data of the at least one player over the period of time, that the game event is occurring, generate a strategic game recommendation for the at least one player to implement the strategy and minimize encounters with game obstacles [Fig. 13 includes a CPU 1300, and Figs.  7, 10, ¶¶75, 76, 86 describe module 102 and interface 1004 that implement real time coach decision making using an automated playbook 704 to provide recommendation to coach including the top plays for that are best suited for player at that moment in a game based on the player performance data or opponent players that is provided in the detailed report 716, ¶80 coach support system 702 determines players are in a zone defense and thus a game obstacle and system makes recommendation based on detection of a zone defense, ¶75 for example a lob pass to avoid zone defense or for player to run a specific route]; present the strategic game recommendation to the at least one player [Fig. 3 player may view user interface 328, 330].
While Arif teaches receiving data from a plurality of sensors and a camera for a sporting contest for analysis and generating a strategic recommendation; Arif does not explicitly disclose receiving, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest; generating a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information.
House discloses system for providing a strategic game recommendation in a sports contest [Fig. 1 #100], the system comprising a hardware processor [Fig. 14, #1400] configured to: receive, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest [Fig. 1 #104,¶53 describes sensor at athletic event, ¶54 describes multiple sensors including multiple HD cameras, GPS sensors, and RFID sensors including images and depth information]; generate a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information [Fig. 1, #110 shows object trackers receive and record the image and other information from a corresponding sensor 104 including location or depth, motion, pose, and/or orientation of athletes and game objects along with time data; the object information from the trackers 110 is received by the centralized track manger 120 for data fusion thereby removing duplicative information to create a comprehensive view, and the data manager 140 organizes the data in a coherent database representation of the athletic event. ¶¶57-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Arif to generate a unified visual representation of the sports contest, as taught by House, in order to provide the coach with additional analysis with which to make informed decisions, such as a player’s pose which can be useful in identifying a player's ability outside of typical statistics information, to assess mechanics of a player, and to assess the player’s effectiveness in a sports play, among other things, see, e.g., ¶71,72.
In re claims 11-13 and 15, see the corresponding rejections for claims 3-5 and 7.
In re claim 17, Arif discloses a non-transitory computer readable medium storing thereon computer executable instructions for providing a strategic game recommendation in a sports contest, including instructions for [Fig. 3, 306, ¶40 describes the memory 306 may be adapted to store application program instructions and to store athletic activity data.  In an embodiment, the memory 306 may store application programs used to implement aspects of the functionality of the athletic activity monitoring system]: receiving, over a period of time, images and location information from a plurality of sensors distributed in an environment of a sports contest [Fig. 3, sensor #s 312-322 and Camera ¶80]; generating a representation of the sports contest by combining the information from the plurality of sensors [Fig. 4, #s 408, 402, 404 sensor data processed to create detailed report about sporting event used to make automated recommendations and provide overview to coach]; identifying at least one player in the representation of the sports contest [¶64 a coach may select a specific player or group of players and can see his or their relative movement on the field. This may help to design the attacking or defending moves of the player on the field and may confirm the execution of different game plans] receiving a strategy associated with the at least one player [¶¶75, 86 describe receiving a play from the coach’s playbook for players on a team], wherein the strategy comprises player movement information during a game event and a goal of the strategy [Fig. 7 and ¶¶75, 86 describe plays, for example, one play my be to task a specific athlete to run a different route, increase passes within a specific zone, change coverage to a different zone (for example from midfield to defense, or vice versa) or even follow a specific pre-discussed defensive scheme or increasing passes to a selected or star player to increase a scoring opportunity with the goal of scoring more goals; ¶88 describes current recommendations # 1108 available to the coach may include benching the player, asking the player to run specific routs, concentrate on defensive efforts, stay within a given zone, choose new spacing options, or running specific plays or routs.]; in response to determining, based on positional data of the at least one player over the period of time, that the game event is occurring, generating a strategic game recommendation for the at least one player to implement the strategy and minimize encounters with game obstacles [Fig. 13 includes a CPU 1300, and Figs.  7, 10, ¶¶75, 76, 86 describe module 102 and interface 1004 that implement real time coach decision making using an automated playbook 704 to provide recommendation to coach including the top plays for that are best suited for player at that moment in a game based on the player performance data or opponent players that is provided in the detailed report 716, ¶80 coach support system 702 determines players are in a zone defense and thus a game obstacle and system makes recommendation based on detection of a zone defense, ¶75 for example a lob pass to avoid zone defense or for player to run a specific route]; present the strategic game recommendation to the at least one player [Fig. 3 player may view user interface 328, 330].
While Arif teaches receiving data from a plurality of sensors and a camera for a sporting contest for analysis and generating a strategic recommendation; Arif does not explicitly disclose receiving, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest; generating a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information.
House discloses system for providing a strategic game recommendation in a sports contest [Fig. 1 #100], the system comprising a hardware processor [Fig. 14, #1400] configured to: receive, over a period of time, images and depth information from a plurality of sensors distributed in an environment of a sports contest [Fig. 1 #104,¶53 describes sensor at athletic event, ¶54 describes multiple sensors including multiple HD cameras, GPS sensors, and RFID sensors including images and depth information]; generate a unified visual representation of the sports contest by combining the images and depth information from the plurality of sensors and removing duplicative information in the images and depth information [Fig. 1, #110 shows object trackers receive and record the image and other information from a corresponding sensor 104 including location or depth, motion, pose, and/or orientation of athletes and game objects along with time data; the object information from the trackers 110 is received by the centralized track manger 120 for data fusion thereby removing duplicative information to create a comprehensive view, and the data manager 140 organizes the data in a coherent database representation of the athletic event. ¶¶57-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium of Arif to generate a unified visual representation of the sports contest, as taught by House, in order to provide the coach with additional analysis with which to make informed decisions, such as a player’s pose which can be useful in identifying a player's ability outside of typical statistics information, to assess mechanics of a player, and to assess the player’s effectiveness in a sports play, among other things, see, e.g., ¶71,72.
In re claims 19 and 20, see the corresponding rejections for claims 3 and 4.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of House further in view of US Publication No. 2016/0133152 to Plant et al. (“Plant”).
In re claims 2, 10, and 18  Arif in view of House teach the method, the system, and the non-transitory computer readable medium of claims 1, 9, and 17 as detailed above.  However, Arif in view of House lack, but Plant teaches determining that the game event is occurring further comprises inputting the positional data into a machine learning algorithm configured to classify game events based on player locations over a time period, wherein the machine learning algorithm is trained on a dataset comprising historic positional data and associated historic game events [¶¶ 44 and 45 describe the image classifier is a standard machine learning pattern recognition classifier which uses conventional methods familiar in the art to establish specific action occurrence classification of the occurrence of game events, such as a goal, time outs, penalties in addition to likely events.  The system also is able to identify formations and make in game recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Arif in view of House to include the machine classification, as taught by Plant, in order to facilitate the generation of heat maps to signal a recommended corrective action deployment strategy based on the analysis of a future potential outcome based on historical information, see, e.g.,  ¶3.

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of House further in view of US Publication No. 2002/0132211 to August et al. (“August”).
In re claims 6 and 14, Arif in view of House teach the method and system of claims 1 and 9 as detailed above.  However, House and Arif lack, but August describes detecting a respective device of the at least one player [Fig. 4 #34 with instruction indicator 53 for providing  coaching recommendation to players on field]; and transmitting the strategic game recommendation to the respective receiver device for presentation [¶39 Instruction indicator 53 may provide any type of visual or audible indication to a player which a player will recognize as an instruction to take a particular action], wherein presenting the strategic game recommendation comprises at least one of: (1) generating, for display on the respective device, an augmented reality visualization depicting the strategic game recommendation; (2) outputting an audio clip stating the strategic game recommendation [¶39 describes instruction indicator 53 will be a speaker by which audible coaching instructions can be heard]; (3) generating, via the respective device, a vibration indicating the strategic game recommendation [¶74 describes coaching instruction may be vibration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arif in view of House to include a device for receiving the coaching instruction, as taught by August, in order to improve communication with the players on the field, e.g., overcome difficulty to talk one-on-one with an individual during a game ¶2, and to quickly improve individual performance of players during a game or practice, see ¶93.
In re claims 8 and 16, Arif in view of House teach the method and system of claims 1 and 9 as detailed above.  However, House and Arif lack, but August describes the strategy is received from an administrative device or a device of the at least one player [Fig. 8 shows master devices establishes link with player device #103, and coach information is transmitted to selected player devices #111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arif in view of House to include a device for receiving the coaching instruction, as taught by August, in order to improve communication with the players on the field, e.g., overcome difficulty to talk one-on-one with an individual during a game ¶2, and to quickly improve individual performance of players during a game or practice, see ¶93.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0061478 describes providing real-time coaching assistance during a competition.  The method includes providing a gameplay profile containing rules for competing in the competition and receiving input data relating to the competition via an input device in real-time.  The method further includes analyzing in real-time via a processing module the input data in view of the gameplay profile for the competition, automatically generating coaching recommendations.
US 2019/0217183 describes a sports management system, which can include a user interface, a processor, a memory, and a management module stored on the memory.  The management module can be configured to receive and store data input by the user relating to sports plays and the results of implementing the sports plays, analyze the data input by the user, and provide the user with feedback and suggestions based on the analysis conducted.
2019/0054347 describes a wearable sports guidance communication system for giving recommendation to athletes in sporting competition including augmented reality and vibrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                                 
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715